Court of Appeals
                            Sixth Appellate District of Texas

                                     JUDGMENT


 Dock Lee Minter, Appellant                              Appeal from the 4th District Court of Rusk
                                                         County, Texas (Tr. Ct. No. CR17-128).
 No. 06-18-00160-CR           v.                         Opinion delivered by Justice Stevens, Chief
                                                         Justice Morriss and Justice Burgess
 The State of Texas, Appellee                            participating.



        As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by (1) replacing “Not True”
with “Not Applicable” next to “Plea to Enhancement Paragraph(s),” and (2) replacing “True” with
“Not Applicable” next to “Findings on Enhancement Paragraph(s).” As modified, the judgment
of the trial court is affirmed.
        We note that the appellant, Dock Lee Minter, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                        RENDERED JANUARY 30, 2019
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk